ORDER
The Disciplinary Review Board having recommended to the Court that DAVID J. ORTOPAN of ASBURY PARK, who was admitted to the bar of this State in 1977, be temporarily suspended from practice for failure to satisfy a fee arbitration award and to pay a monetary sanction imposed by the Disciplinary Review Board, and said DAVID J. ORTOPAN having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that DAVID J. ORTOPAN is hereby temporarily suspended from the practice of law until he satisfies the award of the District IX Fee Arbitration Committee, in Docket No. IX-95-020-F and pays a sanction in the amount of $500 to the Disciplinary Oversight Committee, effective immediately, and until the further Order of the Court; and it is further
*312ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.